Title: 1782 November 23. Saturday.
From: Adams, John
To: 


       
        
        Mr. Jay called at 10 and went out with me to Passy to meet the Marquis de la Fayette, at the Invitation of Dr. F. The Marquis’s Business was to shew Us a Letter he had written, to the C. de V. on the Subject of Money. This I saw nettled F. as it seemed an Attempt to take to himself the Merit of obtaining the Loan if one should be procured. He gave Us also a Letter to Us 3, for our Approbation of his going out, with the C. D’Estaing. He recites in it that he had remained here by our Advice, as necessary to the Negotiations. This nettled both F. and J. I knew nothing of it, not having been here, and they both denied it.
       
       
        
        This unlimited Ambition will obstruct his Rise. He grasps at all civil, political and military, and would be thought the Unum necessarium in every Thing. He has so much real Merit, such Family Supports, and so much favour at Court, that he need not recur to Artifice.
       
       
       
        
        —He said that C. de V. told him as the Chev. de la Luzernes Dispatches were not arrived, the Ct.  could do nothing in the affair of Money, without Something french to go upon. His Letter therefore was to supply the Something French.—He told us that the C. D’Aranda had desired him to tell Mr. Jay, as the Lands upon the Mississippi, were not yet determined, whether they were to belong to England or Spain, he could not yet settle that matter. So that probably the Attempt will be to negotiate them into the Hands of the Spaniards, from the English. D’Aranda, Rayneval, Grantham, &c. may conduct this without Fitzherbert.
       
       
        
        Spent part of the Evening at Mrs. Izards. Mr. Oswald sent for Mr. Jay, desired to meet him at either house. Mr. Jay went and I came off.
       
      